Action to recover damages for the death of plaintiff’s intestate, who is alleged to have fallen from an outdoor stairway because of the negligence of the defendants in constructing and maintaining the structure. The trial justice held that the testimony of the only witness offered on the issue of causal connection between the alleged negligence and the death was incredible as a matter of law. Judgment reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. In the interest of substantial justice a new trial is required. Lazansky, ■ P. J., Carswell, Johnston, Adel and Close, JJ., concur.